Citation Nr: 1048256	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1984.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Atlanta, Georgia 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for a low back disorder.  The Veteran initiated an appeal of the 
denial of that issue through a May 2006 notice of disagreement 
(NOD).

In January 2010, the Board remanded the case to the RO for 
additional notice to the Veteran and the development of 
additional evidence.  The Board is satisfied that there has been 
substantial compliance with the remand directives.  The Board 
will proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  Low back pain treated in service in 1981 did not constitute a 
chronic disorder.

2.  A chronic low back disorder was first shown many years after 
discharge from service, and the most competent and probative 
evidence fails to link the current disorder to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a current 
low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
January 2006 and May 2010.  In those letters, the RO advised the 
Veteran what information and evidence was needed to substantiate 
his claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The RO also advised the 
Veteran how VA determines disability ratings and effective dates.  
The case was last adjudicated in October 2010.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post-service treatment records, the 
report of a VA examination, and the transcript of the December 
2009 Travel Board hearing.  VA requested treatment records from 
the VA Medical Center (VAMC) in Dublin, Georgia, to include a 
search for retired records.  No records from 1984 were found, and 
the earliest record is dated in 2002.  Further attempts to obtain 
such records would be futile.  There has been substantial 
compliance with the January 2010 remand directives.

In this case, the Veteran was notified and aware of the evidence 
needed to substantiate the claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between the Veteran and VA in obtaining such 
evidence.  The Veteran has actively participated in the claims 
process by submitting evidence and argument, including testifying 
at the 2009 hearing.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Pelegrini, 
18 Vet. App. at 121.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Low Back Disorder

The Veteran contends that his current low back disorder began 
during service.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

The Veteran's service treatment records reflect that he did not 
have any musculoskeletal complaints at the time of his November 
1979 service entrance examination.  In May 1980 and March 1981, 
the Veteran was seen for other orthopedic complaints, but no 
complaints of back pain were noted.  In July 1981, the Veteran 
sought outpatient treatment for a one month history of low back 
pain.  He stated that he first noticed low back pain when he 
injured his right ankle three months earlier.  He reported that 
the low back pain went away, but later recurred.  The treating 
clinician did not find any tenderness or limitation of motion.  
The clinician's impression was functional stress.  On follow-up 
about two weeks later, the Veteran stated that he had 
intermittent low back pain.  The treating clinician found no 
spasm or limitation of motion.  That clinician also provided an 
impression of functional stress.  The service treatment records 
do not show any subsequent complaints of back pain or lower 
extremity pain.  There is no indication as to whether the Veteran 
had an examination at separation from service.

VA outpatient treatment records show that the Veteran received a 
vaccination in March 2002.  Private treatment notes from July 
2003 show that the Veteran was seen at Medical Center LLP in 
Dublin, Georgia.  He reported low back pain that began twenty 
years earlier, with no known recent or earlier trauma or injury.  
The treating clinician noted tenderness of the low back in the 
L3-L4 area, with moderate spasm.  The clinician provided an 
impression of low back pain, and prescribed medication and 
exercises.  

The Veteran was injured in a motor vehicle accident in September 
2005.   He received treatment at a private hospital in Georgia.  
He underwent surgery to address an open traumatic wound of the 
right knee and fractures of the right femur and tibia.  In 
addition, a CT scan of the chest showed a small nondisplaced 
fracture of the sternum.  After release from the private 
hospital, the Veteran received additional inpatient and 
subsequent outpatient treatment at the Dublin VAMC.  Records of 
that treatment indicate that the 2005 motor vehicle accident 
caused fractures of the right femur, right tibia, and left wrist.

In May 2007, private physician H. A. J., M.D., reviewed medical 
records from 1980 and 1981 that the Veteran provided.  Dr. J. 
wrote:

Review of these records indicates that it is 
apparent that the patient did have some 
difficulties with lower back pain as well as 
right knee problems to some extent while in the 
Military.  I see no other records to compare to 
in order to see the severity and to see whether 
or not there is any relationship with those 
problems then and the current problems today.

In the December 2009 Travel Board hearing, the Veteran reported 
that he experienced low back pain within a year after his 
separation from service.  He stated that he was seen by a private 
doctor and by a VA doctor.  He indicated that after service he 
worked as a truck driver.  He reported that he sought medical 
treatment in the mid 1990s for low back pain.  He stated that in 
the past he was seen about twice a month for his low back pain, 
and that presently he was seen once every one to two months for 
that pain.  He asserted that his low back pain began during his 
service.  He reported that the back pain during service arose 
with two incidents.  He indicated that he sprained his knee with 
running, and that low back pain followed.  He stated that later 
he was cranking a motorcycle, and he sustained an injury that 
extended from his ankle up to his back.  He related that low back 
pain progressed after that, and never stopped.

In December 2009, Dr. J. wrote that he was the Veteran's primary 
care provider, and that the Veteran had chronic back pain.  Dr. 
J. stated that from the Veteran's old medical records, it 
appeared that he had chronic right ankle problems resulting from 
a service-connected injury.  Dr. J. indicated that persistent 
right ankle problems have contributed to current back pain, but 
were not the sole etiology of the back pain.  Dr. J. found that 
the ankle problems hastened arthritic deterioration and disc 
deterioration in the Veteran's back.  Dr. J. stated that 
degenerative disc disease and facet arthropathy of the Veteran's 
lumbosacral spine were direct causes of the Veteran's back pain.  
Dr. J. found that right lower extremity injury caused lower 
extremity asymmetry, which contributed to degeneration of the 
lumbosacral spine.  Dr. J. noted that the Veteran also had 
disorders of the right knee and right hip.

On VA examination in May 2010, the Veteran reported that low back 
pain began during service, when he sprained his ankle while 
trying to crank a motorcycle.  He stated that he began to walk 
abnormally, and that the abnormal gait led to some of his low 
back pain.  The examiner noted that the Veteran used a knee brace 
and used a cane when walking.  The examiner found that the 
Veteran had tenderness, guarding, and pain with motion of the 
thoracolumbar spine.  The examiner stated that the Veteran 
appeared to lack effort in the range of motion testing.  Lumbar 
spine x-rays showed surgical clips and sutures near the right 
sacroiliac area from a past surgery.  There were small 
osteophytes.  The examiner noted that the Veteran did not report 
his history of the 2005 motor vehicle accident when questioned 
about prior trauma.  The examiner provided the opinion that it is 
less likely than not that the Veteran's current low back disorder 
arose during service or is otherwise causally related to service.  
The examiner explained:

The patient does have an altered gait pattern 
due to an unspecified severe knee condition and 
prior fractures related to a motor vehicle 
accident; most likely this chronic antalgic gait 
pattern strains the low back muscles; there most 
likely is also some low back injury involvement 
from the motor vehicle accident also; the 
military records do not support a chronic low 
back condition.

The Veteran had treatment during service in 1981 for low back 
pain.  The service treatment records do not show reports of 
ongoing, chronic low back symptoms.  There were no treatment 
visits for low back complaints during the last two years of the 
Veteran's service.  The Veteran reports that he had private and 
VA medical treatment for low back pain soon after separation from 
service.  He is not able to recall the name of the private 
physician he saw, however, and the VAMC where he currently 
receives treatment does not have records of treatment of him 
there before 2002.

The Veteran contends that he has suffered from a low back 
disability ever since service and that his current back 
disability is related to his in-service complaints.  However, 
there is no indication that the Veteran has any medical training 
such that he is competent to provide a medical diagnosis or 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  In this regard, 
spinal disorders such as the Veteran's require radiographic 
evidence to diagnose, and can have many causes.  The Veteran's 
opinion on this point is not competent medical evidence, and his 
belief is not accompanied by corroborating medical opinion.  

Thus, while the Veteran is competent to state that he has 
experienced back pain since service, he is not competent to link 
his in-service and post service complaints of back pain to his 
currently diagnosed spine disorder.  Rather, whether the symptoms 
he experienced in service or following service are in any way 
related to his current low back disorder requires medical 
expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 
301 (1999) ("Although the veteran is competent to testify to the 
pain he has experienced since his tour in the Persian Gulf, he is 
not competent to testify to the fact that what he experienced in 
service and since service is the same condition he is currently 
diagnosed with.").  Here, the Veteran's private physician did 
not find the evidence sufficient to opine as to whether the 
Veteran's current low back problems are related to his low back 
pain during service.  Dr. J. attributed the current low back 
problems partly to chronic right ankle problems.  As VA has 
denied service connection for right ankle disability, any such 
connection would not form a basis for secondary service 
connection for low back disability.  See 38 C.F.R. § 3.310.

Moreover, the VA examiner concluded that the Veteran's complaints 
in service did not constitute a chronic low back disorder, and 
that his current back disorder is less likely than not related to 
events in service.  The examiner examined the Veteran, reviewed 
the claims file, and provided a rationale for her conclusion.  As 
such, this opinion is highly probative.  There is no competent 
medical opinion of record to the contrary. 

The Board finds the opinion of the VA examiner to be more 
probative than the contentions of the Veteran regarding service 
origin.  As the competent and most probative evidence reflects 
that the Veteran's complaints of back pain in service were not a 
chronic disability and that the currently diagnosed back disorder 
is not related to service, the Board finds that the preponderance 
of the evidence is against the claim for service connection for 
current low back disability.

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).



ORDER

Entitlement to service connection for a low back disorder is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


